Citation Nr: 0427295	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-07 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, claimed as a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from June 1982 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his February 2003 substantive appeal, the veteran 
requested a hearing at the RO before a Member of the Board.  
He subsequently indicated that he desired a video conference 
hearing in connection with this appeal.  In a September 2003 
letter, the RO responded to the veteran's hearing request by 
scheduling him for a hearing before a traveling Member of the 
Board.  However, this notice was returned to the RO as 
undeliverable and the veteran failed to report for his 
scheduled hearing.  In May 2004, the RO received 
correspondence from the veteran which included a new address.  
Subsequently, the veteran's accredited representative stated 
that development of the veteran's claim, to afford him the 
requested hearing, was required.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700.  The 
importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule such a hearing.  38 U.S.C.A. 
§ 7107; 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 
20.904 (a)(3).

Accordingly, this case is remanded for the following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board in 
accordance with applicable procedures.  
As appropriate, the veteran should be 
informed of the time and place to report.

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




